Citation Nr: 1735139	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-38 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1976 to January 1981, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the appeal has since been transferred to Nashville, Tennessee RO.

In July 2013, Board remanded the issue on appeal for further development.  In September 2016, the Board again remanded the issue on appeal to schedule the Veteran for a Board hearing, which was held in May 2017 before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that his respiratory disorders were caused by his exposure to asbestos during active duty service.  He testified that he was onboard naval ships working on the communication systems, while asbestos was, concurrently, being removed from all of the pipes.  He stated that people, outfitted in masks and suits, were ripping out fiber insulation in the same room that he was working in, and that he frequently had to leave the room because of all of the dust and debris flying around.  He further testified that he constantly coughed up or threw up gray mucus for several months, and that he even requested a breathing mask but was not afforded any protection because his job did not involve insulation removal.  The evidence of record shows diagnoses of current respiratory disorders, but the medical opinion of record is inadequate, because it does not sufficiently address the nature of etiology of all his currently diagnosed respiratory disorders and does not take into account his reports of symptomology.  See July 2013 VA examination report.  Thus, an addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA attempts to provide an examination, it must be adequate for adjudication purposes).  Any outstanding records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.

3. Then obtain an addendum opinion from a physician addressing the nature and etiology of the Veteran's respiratory disorders.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

Following a review of the claims file, the examiner is asked to address the following:

(a) For each respiratory disorder diagnosed since January 2008, to include chronic obstructive pulmonary disease (COPD), chronic bronchitis, asthma, and allergic rhinitis, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in service or is otherwise the result of service, to include as a result of: (1) the documented June 1978 pneumonitis and resolving pneumonia, (2) the Veteran's competent and credible reports of coughing up and vomiting mucus during active duty (although not documented), and (3) the Veteran's exposure to asbestos. 

(b) If the above-noted diagnoses of COPD, chronic bronchitis, asthma, or allergic rhinitis are not warranted, please reconcile these findings with the diagnoses of the same in the Veteran's VA treatment records.  See July 2008, August 2009, and June 2015 VA treatment records.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner is unable to provide a nexus opinion without resorting to speculation, a rationale must be provided for such conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.) to include a description of what specific additional information, if any, would assist in rendering such an opinion.

4. Then, after taking any additional development deemed necessary, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

